DETAILED ACTION
Election/Restrictions
Claims 30, 40-42 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 24, 2021.

Claim Objections
Claim 28 is objected to because of the following informalities: Regarding claim 28, the phrase should be “wherein the enclosed area…” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-29, 31-34, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20150368083 to Tu in view of WO9210409 to Cananzi et al. 
In re claim 26, Tu teaches a bottle assembly (Fig. 6), comprising:

a bottle severing mechanism (Fig. 6) comprising a bottle striker (616) supported on the bottle and residing below the top portion, the bottle striker comprising a striking edge (Fig. 3, see below) aligned with a lower surface of the annular flange (16).
Regarding claims 26 and 46, Tu teaches a bottle assembly, but does not teach a retention member comprising a mesh at least partially defining an enclosed area surrounding the top portion of the bottle, the mesh configured to permit discharge of fluid from the enclosed area while restraining non-fluid particles within the enclosed area. 


    PNG
    media_image1.png
    238
    300
    media_image1.png
    Greyscale

	Cananzi teaches a retention member (Fig. 1) comprising a mesh (Fig. 1) at least partially defining an enclosed area surrounding the top portion of the bottle, the mesh configured to permit a discharge of fluid from the enclosed area while maintain non-fluid particles (the cork) within the enclosed area (abstract).
	Alternative embodiment to Figure 10a, teaches a retention member (1040) at least partially defining an enclosed area surrounding the top portion of the bottle, the member 
It would have been obvious to one before the effective filing date of the invention to provide Tu with a retention member as taught by Tu himself or Cananzi, of mesh (Cananzi) to maintain the cork making a popping sound while avoiding potential injury or damage (Abstract, Cananzi).
	In re claim 27, modified Tu teaches the mesh comprises a flexible fabric (Abstract, Cananzi).

	Regarding claim 28, modified Tu teaches wherein the enclosed area extends along the neck of the bottle (Abstract, Cananzi), but does not teach the enclosed area further surrounds the bottle striker.
	Referring to alternative embodiment to Figure 10a, Tu teaches a flexible bag surrounding the closure adjacent to the striker for receiving the cork and a portion of the bottle after impact by a saber.
It would have been obvious to one before the effective filing date of the invention to provide Tu with a retention member which extends down the neck of the bottle as taught by Cananzi to maintain containment of the cork once severed from the bottle to avoid potential injury or damage (Abstract, Cananzi). One having ordinary skill in the art would have been prompted by the teachings of Tu to try the mesh retention mechanism in various locations along the neck of the bottle. At least alternative Figure 10a, provides support for providing the retention member adjacent to the striker to contain the cork after being severed. One having ordinary skill in the art would recognize there are a finite number of location the retention member can be place along the bottle to accomplish retention of the cork. One would have relied on known engineering logic to try various locations of the retention member (for example, adjacent to the striker and below the striker) before arriving at the desired location, which 
	In re claim 29, modified Tu teaches wherein the retention member is directly attached to the neck of the bottle (Abstract, Cananzi).
	In re claim 31, modified Tu teaches wherein the bottle severing mechanism (Fig. 3, Tu) further comprising a frame (602, 626, 621, Tu) mounted to move relative to the bottle in response to an impact by a saber while remaining coupled to the bottle, wherein the striking edge (618, Tu) extends from the frame (portion 602 of the frame, Tu).
	In re claim 32, wherein the frame comprises an arcuate structure (Fig. 6) having a concave rear face cooperating with a curve of the bottle (Fig. 6) and wherein the frame is seated on a guide member (621) extending radially outwardly from the bottle.
Note, the frame is U-shaped; therefore the frame has both a convex and concave face.
	In re claim 33, wherein the frame (portion 626) is configured to ride along the guide member (621, via a pivoting motion), such that movement of the frame induced by the impact of the saber is guided in an upward direction relative to the annular flange (16).
	In re claim 34, wherein the striking edge is aligned with a seam of the bottle, such that the point of impact with the lower surface of the annular flange comprise a structural weak point wherein the seam intersects with the annular flange (see Para 0037. Note, while Figure 6 is being relied on Para 0037 sets forth the details of the relationship between the bottle and the striker for the embodiment disclosed in Figure 6).

In re claim 43, Tu teaches a method of opening a pressurized bottle of fluid, the method comprising: holding a bottle assembly (Fig. 6) in a substantially fixed position, the bottle assembly comprising: 
a pressurized bottle (10) of fluid having an elongated body (Fig. 3) and a neck (14) extending contiguously from the body to a top portion comprising an outwardly projecting 
a bottle severing mechanism (Fig. 6) comprising a bottle striker (616) supported on the bottle and residing below the top portion, the bottle striker comprising a striking edge (Fig. 3, see below) aligned with a lower surface of the annular flange (16); and 
impacting portion of the bottle assembly with a saber with sufficient force to move the striking edge (616) relative to the bottle and cause the striking edge to strike the lower surface of the annular flange (16) to sever the top portion of the bottle from the body.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Tu in view Cananzi, as applied to the above claims, and in further view of US Patent No. 5,016,499 to Saveland.
In re claim 35, modified Tueteaches a striking edge has an upwardly sloping profile (Fig. 6), but does not teach the edge narrowing to a straight edge tip at its peak.
Note, the U shaped striker has an edge having a sloping profile. The claim has not set forth a reference point, so the term “upwardly” has been broadly interpreted with respect to the sloping profile (in other words, any one of the directions the surface slopes in can be interpreted, as “upwardly”).
Saveland teaches a U-shaped bottle stopper remover (25) having an edge narrowing to a straight edge tip at its peak (Fig. 1, see annotated Figure 1, below). 

    PNG
    media_image2.png
    597
    354
    media_image2.png
    Greyscale


It would have been obvious to one before the effective filing date of the invention to shape the striking edge of modified Tu having a narrowing straight edge to a peak as taught by Saveland which is merely an art recognized equivalent way of shaping the striking edge to maintain executing a safe and reliable sabering strike (Para 0065, Tu).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Tu in view Cananzi, as applied to the above claims, and in further in view of DE4119804 to Schumacher. 
In re claim 39, modified Tu teaches a bottle assembly, but does not teach a muselet for retaining a closure member residing in a top opening of the bottle, the muselet at least partially covering a portion of the closure member and extending no further than a region of the bottle between the top opening and an annular flange proximate the neck of the bottle, such that a lower surface of the annular flange remains exposed for impact by the striking edge.
Schumacher teaches a muselet (12) a for retaining a closure member (4) residing in a top opening of the bottle (Fig. 1), the muselet at least partially covering a portion of the closure 
It would have been obvious to one before the effective filing date of the invention to provide the closure of modified Tu with a muselet and closure arrangement as taught by Schumacher to retain the cork and wire, when opening the bottle, for recycling and the reduction of waste (within the mesh).  

Claims 26 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,062,107 to Johnson in view of WO9210409 to Cananzi et al. 
In re claim 26, Johnson teaches a bottle assembly (Fig. 1), comprising:
a pressurized bottle (50) of fluid having an elongated body (Fig. 1) and a neck (54) extending contiguously from the body to a top portion (Fig. 1) comprising an outwardly projecting annular flange (Fig. 1, see annotated Figure below on Pg. 9), an opening (closure 60 is received in the opening), and a closure (60) received by the opening; and
a bottle severing mechanism (Fig. 1) comprising a bottle striker (24) supported on the bottle and residing below the top portion (note, the bottle striker merely has to be capable of residing below the top portion, in which it is), the bottle striker comprising a striking edge (Fig. 3, see below) aligned with a lower surface of the annular flange (Fig. 1).

    PNG
    media_image3.png
    602
    412
    media_image3.png
    Greyscale

Regarding claims 26, Johnson teaches a bottle assembly, but does not teach a retention member comprising a mesh at least partially defining an enclosed area surrounding the top portion of the bottle, the mesh configured to permit discharge of fluid from the enclosed area while restraining non-fluid particles within the enclosed area. 
	Cananzi teaches a retention member (Fig. 1) comprising a mesh (Fig. 1) at least partially defining an enclosed area surrounding the top portion of the bottle, the mesh configured to permit a discharge of fluid from the enclosed area while maintain non-fluid particles (the cork) within the enclosed area (abstract).
It would have been obvious to one before the effective filing date of the invention to provide Johnson with a mesh retention member as taught by Cananzi to retain the cork when released from the bottle in order to avoid potential injury or damage (Abstract, Cananzi).
In re claim 36, the bottom severing mechanism further comprises an articulated linkage (12,14) for constraining movement of the top portion of the bottle.

It has been interpreted, that the cork is “severed” or separated from or pulled apart from, per the plain and ordinary meaning per Merriam-Webster Dictionary, from the bottle.
In re claim 38, wherein the linkage permits rotational movement of the severed top portion with multiple degrees of freedom in only a single plane (Figs. 1,2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER B SWINNEY whose telephone number is (571)270-5843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/JENNIFER B SWINNEY/Primary Examiner, Art Unit 3724